As filed with the Securities and Exchange Commission on August 27, 2010 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number (811-05037) Professionally Managed Portfolios (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Robert M. Slotky Professionally Managed Portfolios 2020 E. Financial Way, Ste. 100 Glendora, CA 91741 (Name and address of agent for service) (626) 914-7383 Registrant's telephone number, including area code Date of fiscal year end: March 31 Date of reporting period:June 30, 2010 Item 1. Schedule of Investments. Schedule of Investments June 30, 2010 Perkins Discovery Fund (Unaudited) Shares Value COMMON STOCKS: 85.4% Administrative & Support Services: 1.4% RCM Technologies, Inc.* $ Ambulatory Health Care Services: 8.0% MEDTOX Scientific, Inc.* RadNet, Inc.* U.S. Physical Therapy, Inc.* Virtual Radiologic Corp.* Amusement, Gaming & Entertainment: 0.4% Lakes Entertainment, Inc.* Chemical Manufacturing: 2.3% Cardiovascular Systems, Inc.* Heska Corp.* Oculus Innovative Sciences, Inc.* Computer & Electronic Products: 9.0% Advanced Analogic Technologies, Inc.* CardioGenesis Corp.* Compellent Technologies, Inc.* Conexant Systems, Inc.* Digirad Corp.* EDAP TMS S.A. - ADR* iCAD, Inc.* Diversified Financial Services: 0.2% Swordfish Financial, Inc.* Food Manufacturing: 4.2% Diamond Foods, Inc. Inventure Foods, Inc.* Food Services: 3.6% California Pizza Kitchen, Inc.* Famous Dave's of America, Inc.* Granite City Food & Brewery Ltd.* General Manufacturing: 3.7% Uroplasty, Inc.* Healthcare Manufacturing: 2.2% Span-America Medical Systems, Inc. Insurance Carriers: 1.4% Life Partners Holdings, Inc. Internet Service Providers & Web Search Portals: 1.4% PFSweb, Inc.* Mining: 1.5% USEC, Inc.* Nursing & Residential Care Facilities: 1.8% Metropolitan Health Networks, Inc.* Oil & Gas Extraction: 2.7% Abraxas Petroleum Corp.* Paper Manufacturing: 2.9% Verso Paper Corp.* Printing & Related Support Activities: 1.3% InnerWorkings, Inc.* Professional, Scientific & Technical Services: 27.6% Computer Task Group, Inc.* Ebix, Inc.* Insignia Systems, Inc.* IntegraMed America, Inc.* NetScout Systems, Inc.* Wireless Ronin Technologies, Inc.* Publishing Industries: 1.7% ePlus, Inc.* Retailers: 3.3% ADDvantage Technologies Group, Inc.* U.S. Auto Parts Network, Inc.* Technology: 1.2% Mattson Technology, Inc.* Telecommunications: 0.4% Broadcast International, Inc.* Toys & Games 1.7% Summer Infant, Inc. * Waste Treatment & Disposal: 1.5% Appliance Recycling Centers of America, Inc.* TOTAL COMMON STOCKS (Cost $12,082,086) SHORT-TERM INVESTMENTS: 15.0% Money Market Funds: 15.0% AIM Liquid Assets Portfolio - Institutional Class, 0.206%^ AIM Short-Term Prime Portfolio - Institutional Class, 0.201%^ Fidelity Money Market Portfolio - Select Class,0.204%^ TOTAL SHORT-TERM INVESTMENTS (Cost $2,361,478) TOTAL INVESTMENTS IN SECURITIES: 100.4% (Cost $14,443,564) Liabilities in Excess of Other Assets: (0.4)% TOTAL NET ASSETS: 100.0% $ * Non-income producing security. ADR American Depository Receipt ^ 7-day yield as of June 30, 2010. The cost basis of investments for federal income tax purposes at June 30, 2010 was as follows+: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation Net unrealized appreciation $ +Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Perkins Discovery Fund’s (the "Fund") previous fiscal year end.For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent semi-annual or annual report. Perkins Discovery Fund Summary of Fair Value Exposure at June 30, 2010 (Unaudited) The Fund has adopted authoritative fair valuation accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion in changes in valuation techniques and related inputs during the period.These inputs are summarized in the three broad levels listed below: • Level 1 — Quoted unadjusted prices for identical instruments in active markets to which the Fund has access at the date of measurement. • Level 2 —Quoted prices for similar instruments in active markets; quoted prices for identical or similar instruments in markets that are not active; and model-derived valuations in which all significant inputs and significant value drivers are observable in active markets. Level 2 inputs are those in markets for which there are few transactions, the prices are not current, little public information exists or instances where prices vary substantially over time or among brokered market makers. • Level 3— Model derived valuations in which one or more significant inputs or significant value drivers are unobservable. Unobservable inputs are those inputs that reflect the Fund’s own assumptions that market participants would use to price the asset or liability based on the best available information. The following is a summary of the inputs used to value the Fund’s net assets as of June 30, 2010: Level 1 Level 2 Level 3 Total Common Stocks^ $- $- Short-Term Investments - - Total Investments in Securities $- $- ^ See Schedule of Investments for industry breakout. Item 2. Controls and Procedures. (a) The Registrant’s President and Treasurer have concluded that the Registrant's disclosure controls and procedures (as defined in Rule30a-3(c) under the Investment Company Act of 1940 (the “1940 Act”)) are effective as of a date within 90 days of the filing date of the report that includes the disclosure required by this paragraph, based on the evaluation of these controls and procedures required by Rule30a-3(b) under the 1940 Act and Rule15d-15(b) under the Securities Exchange Act of 1934, as amended. (b) There were no changes in the Registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act) that occurred during the Registrant's last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. Separate certifications for each principal executive officer and principal financial officer of the Registrant as required by Rule 30a-2(a) under the 1940 Act (17 CFR 270.30a-2(a)).Filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Professionally Managed Portfolios By (Signature and Title/s/ Robert M. Slotky Robert M. Slotky, President DateAugust 26, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title)* /s/ Robert M. Slotky Robert M. Slotky, President Date August 26, 2010 By (Signature and Title) * /s/ Patrick J. Rudnick Patrick J. Rudnick, Treasurer Date August 27, 2010 * Print the name and title of each signing officer under his or her signature.
